EXHIBIT 10.17

Second AMENDMENT TO THE
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
RETIREMENT SAVINGS PLAN

WHEREAS, Harman International Industries, Incorporated (the "Employer")
maintains the Harman International Industries, Incorporated Retirement Savings
Plan (Amended and Restated Effective as of June 27, 2000), as heretofore amended
(the "Plan"), and may amend the Plan pursuant to Section 9.1 of the Plan;

WHEREAS, the Employer desires the Plan to be in compliance with the Economic
Growth and Tax Relief Reconciliation Act of 2001, as amended (the "Act");

WHEREAS, the Employer desires the Plan to be in compliance with Internal Revenue
Service ("IRS") regulations, such other IRS guidance legally binding on the
Plan, and Department of Labor regulations;

WHEREAS, the Employer desires to make certain required and optional amendments
to the Plan in order to be in compliance with the Act and regulatory guidance,
as well as make other optional changes; and

WHEREAS, the Board of Directors of the Employer has resolved that the Plan shall
be amended to reflect these intentions.

NOW, THEREFORE, the Plan is hereby amended, effective June 27, 2002, except as
otherwise indicated herein, in the manner set forth below:


EFFECTIVE OCTOBER 1, 2002, SECTION 1.1(A) OF THE PLAN IS HEREBY AMENDED TO READ
AS FOLLOWS:

            (a)        "Account" shall mean the records, including subaccounts,
maintained by or at the direction of the Committee to determine the interest of
each Participant in the assets of the Plan and may refer to any or all of the
Participant's Tax-Deferred Contributions Account, Rollover Account, Catch-Up
Contributions Account, and Regular Account (consisting of a Safe Harbor
Nonelective Contribution SubAccount to which Safe Harbor Nonelective
Contributions are credited, a Basic Contributions SubAccount to which Basic
Contributions made to the Plan prior to the Effective Date are credited, a
Matching Contributions SubAccount to which Matching Contributions are credited,
and a Profit Sharing Contribution SubAccount to which Profit Sharing
Contributions are credited).


SECTION 1.1(I)(II) OF THE PLAN IS HEREBY AMENDED TO READ AS FOLLOWS:

            (ii)        Any contributions made by the Employer for or on account
of the Employees under this Plan, except for Tax-Deferred Contributions and
Catch-Up Contributions, or under any other employee benefit plan other than any
specifically excepted herein;


SECTION 1.1(I)(V) OF THE PLAN IS HEREBY AMENDED TO READ AS FOLLOWS:

            (v)        Any amounts in excess of the annual dollar limit for such
Plan Year.  For any Plan Year beginning on or after June 27, 2002, the annual
dollar limit is $200,000 (as adjusted for the cost of living in accordance with
Code Section 401(a)(17)(B)).


SECTION 1.1(X) OF THE PLAN IS HEREBY AMENDED TO READ AS FOLLOWS:

            (x)        "Key Employee" shall mean, effective for any Plan Year
beginning on or after June 27, 2002, each Employee or former Employee (including
a Beneficiary of a Key Employee or former Key Employee) who, at any time during
the current Plan Year:

                        (i)         is an officer of the Employer having an
annual compensation greater than $130,000 (as adjusted under Code Section
416(i)(1) for Plan Years beginning on or after January 1, 2003);

                        (ii)        is an Employee owning (within the meaning of
Code Section 318) five percent (5%) of the Employer; or

                        (iii)       is an Employee receiving more than one
hundred fifty thousand dollars ($150,000) of annual compensation from the
Employer and owning (within the meaning of Code Section 318) one percent (1%) of
the Employer.

            Notwithstanding the foregoing, no more than fifty (50) Employees or,
if less, the greater of three (3) or ten percent (10%) (rounded to the next
highest integer) of the Employer's Employees shall be treated as officers of the
Employer.  Compensation for the purpose of this Section shall have the meaning
given such term by Code Section 414(q)(4).  For the purposes of determining the
number of officers under (i) above, Employees described in Code Section
414(q)(5) shall be excluded.


THE FOLLOWING PARAGRAPH IS HEREBY ADDED AFTER THE FIRST PARAGRAPH OF SECTION
1.1(NN) OF THE PLAN TO READ AS FOLLOWS:

            Notwithstanding the preceding paragraph of this Section 1.1(nn),
effective for Plan Years beginning on or after June 27, 2002, the present values
of accrued benefits and the amounts of the account balances of an Employee as of
the determination date shall be increased by the distributions made with respect
to the Employee under the Plan and any plan aggregated with the Plan under Code
Section 416(g)(2) during the one (1) year period ending on the Anniversary
Date.  The preceding sentence shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under Code Section 416(g)(2)(A)(i).  In the case of a distribution
made for a reason other than separation from service, death, or disability, this
provision shall be applied by substituting "5-year period" for "1-year period." 
Furthermore, for purposes of this Section 1.1(nn) and notwithstanding any other
provision in this Section 1.1(nn), the accrued benefits and accounts of any
individual who has not performed services for the Employer during the one (1)
year period ending on the Anniversary Date shall be disregarded.


A NEW SECTION 1.1(RR) IS HEREBY ADDED TO THE PLAN TO READ AS FOLLOWS:

            (rr)       "Catch-Up Contributions" shall mean contributions made to
the Plan during the Plan Year by the Employer, at the election of a Participant,
in lieu of Compensation, in accordance with Section 4.3(b).


A NEW SECTION 1.1(SS) IS HEREBY ADDED TO THE PLAN TO READ AS FOLLOWS:

            (ss)       "Catch-Up Contributions Account" shall mean a
Participant's Account hereunder to which his Catch-Up Contributions are
allocated.


SECTION 3.4(E) OF THE PLAN IS HEREBY AMENDED TO READ AS FOLLOWS:

            (e)        Severance from Employment.  Effective for distributions
occurring on or after June 27, 2002, the Participant incurs a Severance from
Employment within the meaning of Code Section 401(k)(2)(b)(i)(I) in connection
with a liquidation, merger, consolidation, acquisition or disposition of assets
or other similar corporate transaction involving an Affiliated Employer and an
unrelated business entity.

            Notwithstanding the foregoing, in the event that an Affiliated
Employer and an unrelated business entity agree in a corporate transaction to
transfer from the Plan to a plan maintained by the unrelated entity or an
affiliate thereof assets and liabilities attributable to the Accounts of one or
more Participants, then no such Participant who is employed by the unrelated
entity or an affiliate thereof as a result of such transaction shall be deemed
to have incurred a Severance from Employment hereunder for purposes of being
eligible to receive a distribution of the Participant's Account.


EFFECTIVE OCTOBER 1, 2002, THE HEADING OF SECTION 4.3 OF THE PLAN IS HEREBY
AMENDED TO READ AS FOLLOWS:

            4.3       Tax-Deferred Contributions and Catch-Up Contributions.


THE FIRST PARAGRAPH OF SECTION 4.3 OF THE PLAN IS HEREBY AMENDED TO READ AS
FOLLOWS:

            (a)        Tax-Deferred Contributions.  A Participant may reduce his
Compensation and have the Employer contribute on his behalf as a Tax‑Deferred
Contribution a minimum of one percent (1%) of his Compensation up to a maximum
of an amount which, when added to all contributions in excess of the initial one
percent (1%), does not exceed fifty percent (50%) (fifteen percent (15%) before
June 27, 2002) of such Participant's Compensation for the Plan Year.  The rate
of his Tax‑Deferred Contribution shall be determined by the Participant on a
form approved by the Committee and filed with the Committee and shall continue
unless changed in the manner hereinafter provided.  All such contributions shall
be calculated in integral percentages of a Participant's Compensation.


EFFECTIVE OCTOBER 1, 2002, A NEW SECTION 4.3(B) IS HEREBY ADDED TO SECTION 4.3
OF THE PLAN TO READ AS FOLLOWS:

            (b)        Catch-Up Contributions.  Notwithstanding any other
provision of this Plan, effective as of October 1, 2002, any Participant who (a)
has elected to make Tax-Deferred Contributions under this Plan but is precluded
from making any further Tax-Deferred Contributions to the Plan for such Plan
Year by reason of the application of any limitation under Section 4.3, 4.4 or
5.5(a), and (b) who has attained age fifty (50) before the close of such Plan
Year, shall be eligible to make Catch‑Up Contributions in accordance with, and
subject to the limitations of Code Section 414(v), provided that such Catch-Up
Contributions shall not be eligible for Matching Contributions as defined in
Section 1.1(y) and described in Section 4.1(ii) of the Plan, and further
provided that such Catch-Up Contributions shall not be taken into account for
purposes of the provisions of the Plan implementing Sections 401(a)(30) and
415(c) of the Code.  Notwithstanding any other Plan provision, the Plan shall
not be treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416,
as applicable, by reason of the making of such Catch-Up Contributions.  A
Participant’s election to make a Catch-Up Contribution pursuant to this Section
4.3(b) or the Committee’s recharacterization of Excess Deferrals as Catch-Up
Contributions shall be made in accordance with the procedures established by the
Committee.


SECTION 4.4(D) OF THE PLAN IS HEREBY DELETED IN ITS ENTIRETY AND SECTIONS 4.4(E)
AND 4.4(F) OF THE PLAN ARE RE-NUMBERED TO BE 4.4(D) AND 4.4(E), RESPECTIVELY.


THE FIRST SENTENCE OF SECTION 4.5(C)(I) OF THE PLAN IS HEREBY AMENDED TO READ AS
FOLLOWS:

            Except as may be permitted under Code Section 414(v), Excess
Deferrals and income allocable thereto shall be distributed after the date on
which the Plan receives the Excess Deferral, but no later than the April 15
following the calendar year during which such Excess Deferral was made.


SECTION 4.9 OF THE PLAN IS HEREBY AMENDED TO READ AS FOLLOWS:

            4.9       Rollover Contributions.  The Funding Agent may accept
assets from a person who is or is about to become a Participant in this Plan,
provided the assets are in the form of cash and qualify as a rollover
contribution.  A "rollover contribution" means an amount distributed from an
eligible retirement plan as defined in Section 7.5 of this Plan and qualifies as
an eligible rollover distribution as defined in Section 7.5.  Any rollover of
after-tax contribution, as described in Section 7.5, must occur by way of a
direct trustee to trustee rollover from a qualified trust.


THE FIRST INCOMPLETE SENTENCE OF SECTION 5.5 OF THE PLAN IS HEREBY AMENDED TO
READ AS FOLLOWS:

Notwithstanding any other provisions of the Plan and except as otherwise
provided in Section 4.3(b):


SECTION 5.5(A) OF THE PLAN IS HEREBY AMENDED TO READ AS FOLLOWS:

            (a)        The amounts credited to a Participant under the Plan
shall not exceed the limitations of Code Section 415(c) and the regulations
thereunder, the provisions of which are incorporated by reference.


EFFECTIVE OCTOBER 1, 2002, A NEW SECTION 5.7 IS HEREBY ADDED TO THE PLAN TO READ
AS FOLLOWS:

            5.7       Crediting of Catch-Up Contributions.  Catch-Up
Contributions shall be allocated to a Participant's Catch-Up Contributions
Account as soon as reasonably possible following the date such amounts would
have been paid to the Participant as wages if such amounts did not constitute a
Catch-Up Contribution; provided, however, that the Employer must pay over any
contributions to the Funding Agent no later than the fifteenth (15th) business
day of the month following the date the funds were received or withheld from
payroll, subject to any shorter period required by government regulations.


THE HEADING AND THE FIRST SENTENCE OF SECTION 6.1 OF THE PLAN ARE HEREBY AMENDED
TO READ AS FOLLOWS:

            6.1       Vesting of Participant Accounts.

            (a)        Vesting of Tax-Deferred and Catch-Up Contributions.  The
interest of each Participant in his Tax-Deferred Contributions Account and
Catch-Up Contributions Account shall be, at all times, one hundred percent
(100%) vested and nonforfeitable.


SECTIONS 6.1(A), (B), (C), (D) AND (E) OF THE PLAN ARE HEREBY RENUMBERED TO BE
6.1(B), (C), (D), (E) AND (F), RESPECTIVELY.


EFFECTIVE AS OF JUNE 27, 2000, SECTION 6.3(C) OF THE PLAN IS HEREBY DELETED AND
SECTIONS 6.3(D)AND (E) OF THE PLAN ARE HEREBY RENUMBERED TO BE 6.3(E) AND (F),
RESPECTIVELY.


SECTION 6.3(F) (AS RENUMBERED HEREBY) OF THE PLAN IS HEREBY AMENDED TO READ AS
FOLLOWS:

            (f)         Elective Deferrals and Catch-Up Contributions shall not
be used to satisfy the minimum contribution or benefit accrual which must be
made on behalf of Non-Key Employees to this Section.  Effective as of June 27,
2002, Matching Contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of Code Section 416(c)(2) and
Section 6.3(a) of the Plan.  Matching Contributions that are used to satisfy
such minimum contribution requirement shall be treated as Matching Contributions
for purposes of the ACP test and other requirements of Code Section 401(m).


EFFECTIVE OCTOBER 1, 2002, THE THIRD SENTENCE OF SECTION 6.6(A) OF THE PLAN IS
HEREBY AMENDED TO READ AS FOLLOWS:

If a Participant who is an Employee has attained age fifty‑nine and one‑half
(59‑1/2), such Employee may withdraw his Tax Deferred Contributions, and,
effective June 25, 2000, earnings thereon, any amounts in such Employee's
Rollover Account, and, effective October 1, 2002, his Catch-Up Contributions and
earnings thereon, upon request to the Committee in accordance with such
procedures as it may establish.


EFFECTIVE OCTOBER 1, 2002, SECTION 6.6(B) OF THE PLAN IS HEREBY AMENDED TO READ
AS FOLLOWS:

            (b)        In addition, a Participant may request a distribution of
his Tax‑Deferred Contributions, Catch-Up Contributions and amounts in his
Rollover Account on account of hardship, but only if the distribution is
necessary to satisfy the hardship.  Such distribution shall be made subject to
spousal consent as described above.  In no event shall such distribution include
any of the investment gains earned after December 31, 1988 on such Tax‑Deferred
Contributions or Catch-Up Contributions or be made in an amount less than
$500.00.


EFFECTIVE JANUARY 1, 2002, SECTION 6.6(C)(C) OF THE PLAN IS HEREBY AMENDED TO
READ AS FOLLOWS:

                        C.        Effective as of January 1, 2002, the
Participant's Elective Contributions are suspended for six (6) months under the
Plan and any other plan maintained by the Employer after receipt of the hardship
distribution occurring after December 31, 2001.


SECTION 6.6(C)(D) OF THE PLAN IS HEREBY AMENDED TO READ AS FOLLOWS:

                        D.        The Participant does not make Elective
Contributions under the Plan, or any other plan maintained by the Employer, for
the Employee's taxable year immediately following the taxable year of the
hardship distribution in excess of the applicable limit under Code Section
402(g) for such next taxable year less the amount of such Participant's Elective
Contributions for the taxable year of the hardship distribution; provided,
however, that this paragraph (D) shall not apply on or after January 1, 2002
with respect to hardship distributions received after December 31, 2000.


EFFECTIVE JANUARY 1, 2002, SECTION 6.9(C) OF THE PLAN IS HEREBY AMENDED TO READ
AS FOLLOWS:

            (c)        The Employer shall appoint an individual or entity to
make an initial determination with respect to a disputed claim for benefits (the
"Claims Coordinator").  If any initial claim for benefits is wholly or partially
denied, the Claims Coordinator shall notify the applicant in writing of such
denial and of the claimant's right to a review by the Committee.  The notice
shall set forth:

                        (i)         specific reasons for such denial,

                        (ii)        specific references to pertinent Plan
provisions on which the denial is based,

                        (iii)       a description of any additional material or
information necessary for the claimant to perfect the application and an
explanation of why such material or information is necessary, and

                        (iv)       a description of the Plan's review procedures
and the time limits applicable to such procedures, including a statement of the
claimant's right to bring a civil action under ERISA Section 502 following an
adverse benefit determination on review. 

            The claimant shall be notified of the Plan's adverse benefit
determination within ninety (90) days after receipt of the claim by the Claims
Coordinator, unless the Committee determines that special circumstances require
an extension of time for processing the application.  If the Committee
determines that an extension of time for processing is required, written notice
of the extension will be furnished to the claimant prior to the termination of
the initial 90-day period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the benefit determination. 


EFFECTIVE JANUARY 1, 2002, A NEW SECTION 6.9(D) IS HEREBY ADDED TO THE PLAN TO
READ AS FOLLOWS:

            (d)        Notwithstanding any provision of the Plan, in making a
determination with respect to any claim for a disability retirement benefit
filed on or after January 1, 2002 (a “disability claim”), the Claims Coordinator
shall comply with the applicable requirements for processing disability claims
that are set forth in the Department of Labor regulations promulgated under
Section 503 of ERISA.


EFFECTIVE JANUARY 1, 2002, THE LAST PARAGRAPH OF SECTION 6.10(A) OF THE PLAN IS
HEREBY AMENDED TO READ AS FOLLOWS:

            If the Participant so chooses, he, or his authorized representative,
may submit written comments, documents, records and other information relating
to the application for benefits.  The Participant, or his duly authorized
representative is entitled, upon request and free of charge, to reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim.

            The Committee shall act upon each such application within sixty (60)
days after receipt of the claimant's request for review by the Committee, unless
an extension of time is needed by the Committee in which case the Committee
shall notify the Participant in the manner set forth in Section 6.10(b).


EFFECTIVE JANUARY 1, 2002, SECTION 6.10(B) OF THE PLAN IS HEREBY AMENDED TO READ
AS FOLLOWS:

            (b)        The Committee shall provide for a full and fair review of
each such application that takes into account all comments, documents, records,
and other information submitted by the Participant relating to the application
and any written materials submitted by the applicant or the Employer in
connection therewith.  Such information will be taken into account without
regard to whether such information was submitted by the Participant in the
initial application for benefit determination.  The Committee may require the
Employer or the claimant to submit, within thirty (30) days after a written
notice by the Committee therefor, such additional facts, documents or other
evidence as is deemed necessary or advisable in the sole discretion of the
Committee in making such a benefit determination on review.  On the basis of the
review, the Committee shall make an independent determination of the claimant's
eligibility for benefits under the Plan.  The decision of the Committee on any
application for benefits shall be final and conclusive upon all persons.  A
claimant who fails to file a request for review in accordance with the
procedures described in this Section shall have no right to review and shall
have no right to bring an action with respect to the claim in any court. 

            If the Committee denies an application in whole or in part, the
Committee shall give written notice of the decision to the claimant setting
forth (i) the specific reasons for such denial, (ii) specific references to
pertinent Plan provisions on which the Committee based its denial, (iii) a
statement that the Participant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of all documents, records, and other
information relevant to the claimant's application for benefits, and (iv) a
statement of the claimant's right to bring a civil action under ERISA Section
502(a). 

            Such written notice shall be given within sixty (60) days of the
date the appeal was filed; however, if the Committee determines that an
extension of time for processing is required, written notice of the extension
will be furnished to the Participant prior to the termination of the initial
sixty (60) day period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the determination on review.  In the event that a period of
time is extended due to a claimant's failure to submit information necessary to
make the determination on review, the period for making the benefit
determination on review shall be tolled from the date on which the notification
of the extension is sent to the claimant until the date on which the claimant
responds to the request for additional information.


EFFECTIVE JANUARY 1, 2002, A NEW SECTION 6.10(C) IS HEREBY ADDED TO THE PLAN TO
READ AS FOLLOWS:

            (c)        Notwithstanding any provision of the Plan, in the case of
denial of a disability claim, the Committee and its appointees shall comply with
the applicable requirements for processing disability claims on review that are
set forth in the Department of Labor regulations promulgated under Section 503
of ERISA.


EFFECTIVE JANUARY 1, 2003, THE LAST SENTENCE OF SECTION 7.3(B) OF THE PLAN IS
HEREBY DELETED.


EFFECTIVE JANUARY 1, 2003, A NEW SECTION 7.3(C) IS HEREBY ADDED TO THE PLAN TO
READ AS FOLLOWS:

            (c)        Notwithstanding any provision in the Plan to the
contrary, all minimum required distributions under the Plan will be determined
and made in accordance with Code Section 401(a)(9), including the incidental
death benefit requirements of Code Section 401(a)(9)(G), and, effective for
purposes of determining minimum required distributions occurring in any
distribution calendar year beginning on or after January 1, 2003, the Treasury
regulations issued under Code Section 401(a)(9), including Treas. Reg. Sec.
1.401(a)(9)-1 through 1.401(a)(9)-9, which provisions are hereby incorporated
herein by reference; provided, however, that such provisions shall override the
other distribution provisions of the Plan only to the extent that under such
other Plan provisions, distribution is not made or does not begin to be made by
the date required under Code Section 401(a)(9) and Treasury regulations issued
thereunder.

            (i)         Required Distributions During Participant's Lifetime. 
Generally, the Participant's entire interest will be paid no later than the
Required Beginning Date or will be distributed beginning not later than the
Required Beginning Date over the life of such Participant or over the lives of
such Participant and a designated Beneficiary or over a period not extending
beyond the life expectancy of such Participant or the joint life expectancies of
such Participant and his designated Beneficiary.

            (ii)        Required Beginning Date.  Except as provided in Section
7.3(b), the Participant's entire vested interest will be distributed or begin to
be distributed to the Participant no later than the April 1 following the later
of the calendar year in which (A) he attains age 70½ or (B) terminates
employment. 


SECTION 7.4 OF THE PLAN IS HEREBY AMENDED TO READ AS FOLLOWS:

            7.4       Death Benefit.  The vested portion of a Participant's
Account shall be distributed to his Beneficiary in a single sum as soon as
practicable after the Participant's death, provided, however, that the value of
an Annuity Portion, if any, shall be paid to the spouse of a Participant who was
married at the time of his death in the form of a life annuity for the remainder
of such spouse's lifetime.  The surviving spouse may elect to defer the date on
which the life annuity payments are to commence to what would have been the
Participant's Normal Retirement Age.  Alternatively, the Participant's spouse
may elect to receive the distribution in a single sum cash payment to be made as
soon as practical after receipt by the Committee of the spouse's application for
distribution; provided, however, that if the Participant died before commencing
distributions, his spouse must receive the lump sum payment of the Participant's
vested interest no later than December 31 of the calendar year containing the
fifth anniversary of the Participant's death and provided further that the
spouse's election of the lump sum is made by September 30 of the earlier of the
calendar year in which the Participant would have attained age 70-½ or the
calendar year containing the fifth anniversary of the Participant's death.

            Notwithstanding any provision in this Plan, if a Participant dies
before distributions begin, in no event will his entire vested interest be
distributed to his designated Beneficiary (within the meaning of the Treasury
Regulations under Code Section 401(a)(9)) who is not the Participant’s surviving
spouse, later than December 31 of the year containing the fifth anniversary of
the Participant’s death.  In no event will the Participant’s vested interest
begin to be distributed to the Participant’s designated Beneficiary who is the
Participant’s surviving spouse later than December 31 of the later of the
calendar year in which the Participant would have attained age 70‑½ or the
calendar year immediately following the calendar year in which the Participant
died.


THE FOURTH PARAGRAPH OF SECTION 7.5 OF THE PLAN IS HEREBY AMENDED TO READ AS
FOLLOWS:

            For purposes of this Section, "eligible retirement plan" shall mean:
(1) an individual retirement account described in Code Section 408(a); (2) an
individual retirement annuity described in Code Section 408(b) (other than an
endowment contract); (3) a qualified trust under Code Section 401(a); (4) an
annuity plan described in Code Section 403(a); (5) effective as of June 27,
2002, an annuity contract described in Code Section 403(b); and (6) effective as
of June 27, 2002, an eligible plan under Code Section 457(b) which is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state and which agrees to separately
account for amounts transferred into such plan from this Plan.  The definition
of an eligible retirement plan shall also apply in the case of a distribution to
a surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relations order, as defined in Code Section 414(p),
except that for Plan Years beginning before June 27, 2002, only an eligible
retirement plan described in clauses (1) or (2) of the preceding sentence shall
apply with respect to a surviving spouse.


THE FIFTH PARAGRAPH OF SECTION 7.5 OF THE PLAN IS HEREBY AMENDED TO READ AS
FOLLOWS:

            For purposes of this Section, the term "eligible rollover
distribution" shall mean any distribution of all or any portion of the balance
to the credit of the distributee from an employees' trust described in Code
Section 401(a) which is exempt from tax under Code Section 501(a) except: (i)
any distribution that is one of a series of substantially equal periodic
payments (paid not less frequently than annually) over the life (or life
expectancy) of the distributee or the joint lives (or life expectancies) of the
distributee and a designated beneficiary or for a specified period of ten years
or more, (ii) any distribution to the extent required under Code Section
401(a)(9), (iii) the portion of any distribution that is not includible in gross
income, (iv) any "hardship" distribution and (v) such other amounts specified in
Treasury regulations and rulings, notices or announcements issued under Code
Section 402(c).  In addition, a distribution shall not fail to be an eligible
rollover distribution merely because the portion of such distribution consists
of after-tax employee contributions which are not includible in gross income of
the distributee.  However, such portion may be transferred only to (a) an
individual retirement account or annuity described in Code Section 408(a) or (b)
or in a direct trustee-to-trustee rollover to a qualified defined contribution
plan described in Code Section 401(a) or 403(a) that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.

*          *          *

Executed to be effective as of the date first hereinabove provided, as approved
and authorized by the Board of Directors on the 10th day of June, 2003.



HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED



By:  /s/ Frank Meredith                                    

        Name:  Frank Meredith

        Title:    Chief Financial Officer